—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered September 1, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
In August 1993, defendant was sentenced to, inter alla, five years’ probation upon his plea of guilty to the crimes of driving while intoxicated and aggravated unlicensed operation of a mo*610tor vehicle in the first degree. Thereafter, in August 1997, a violation of probation petition was filed charging defendant with violating certain terms of his probation by failing to report his February 1996 arrest on new charges in Pennsylvania and applying for a driver’s license in Pennsylvania without prior approval. Defendant ultimately pleaded guilty to the petition and County Court revoked his probation and resentenced him to a prison term of 1 to 4 years. Defendant now appeals, arguing that the sentence imposed was illegal and should be modified to a term of 1 to 3 years. We disagree. Notably, defendant’s underlying conviction of driving while intoxicated was a class E felony (see, Vehicle and Traffic Law § 1193 [1] [c]). Because the minimum term of the imposed sentence of 1 to 4 years was “not less than one year nor more than one-third of the maximum term imposed” (Penal Law § 70.00 [3] [b]), the sentence was not illegal as maintained by defendant (see, People v Thomas, 209 AD2d 1047). Furthermore, to the extent that defendant’s arguments can be construed as a challenge to the severity of his sentence, the sentence was neither harsh nor excessive and we find no reason to disturb it in the interest of justice (see, People v Empey, 242 AD2d 839, 840, lv denied 91 NY2d 834).
Cardona, P. J., Her cure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.